Order entered October 4       ,   2012




                                               In The
                                      Court of appeafo
                             jfiftb 313iotritt of Texao at 1aftao
                                         No. 05-12-00965-CV

                                   CITY OF DALLAS, Appellant

                                                 V.

                                   DAVID L. BARBER, Appellee

                             On Appeal from the 199th District Court
                                       Collin County, Texas
                                Trial Court Cause No. 199-624-95

                                             ORDER
       The Court has before it appellant's October 2, 2012 unopposed motion for second

extension of time to file its brief. The Court GRANTS the motion and ORDERS appellant to

file its brief by November 1, 2012. No further extensions will be granted absent a showing of

exceptional circumstances.



                                                      ELIZ TH LANG-MIERS
                                                      311S E